Case 1:05-md-01720-MKB-JO Document 7485 Filed 06/11/19 Page 1 of 2 PageID #: 111116
                                                                                                 FILED
                                                                                             IN CLERK'S OFFICE
                                                                                       U.S. DISTRICT COURT E.D.N.Y.

                                                                                       *      JUN 11 2019        ★
    UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                                          BROOKLYN OFFICE


   In re PAYMENT CARD INTERCHANGE
   FEE AND MERCHANT DISCOUNT                                        No.05-MD-01720(MKB)(JO)
   ANTITRUST LITIGATION



   STATEMENT OF OBJECTIONS OF CLASS MEMBER Lett Oil Co..Inc.

           Lett Oil Co.,Inc.(hereinafter"Company")accepted Visa and Mastercard transaction cards
   between 2004 and the present date. Company is a member of the Rule 23(b)(3) settlement class
   in this case, and it has not engaged in any other settlement of its claims against Visa and/or
   Mastercard. Company hereby submits its objections to the proposed settlement preliminarily
   approved by the Court in January of this year.

          Company is located at Lott Oil Co.,Inc. 1855 South Drive,Natchitoches, Louisiana 71457.
   Company is a petroleum marketer engaged in the wholesale and retail sale of branded motor fuels.
   Since November 9, 1979, it has accepted Visa and Mastercard transaction cards at retail service
   station and convenience store locations. Motor fuels at these locations have been sold under the
   Conoco,Phillips 66, Citgo, Chevron, Texaco, Exxon,and Mobil brands since 2004,and the credit
   card transactions at each location were processed by the applicable branded supplier.

           Company is concerned that the Court will concur in the arguments of Defendants that
   certain major oil company branded suppliers are entitled to file claims against the settlement fund
   for transactions at retail locations where Company accepted the applicable Visa or Mastercard
   transaction cards and paid the interchange fees. Company understands that the Court has indicated
   that class counsel cannot represent both the branded suppliers and branded marketers, like
   Company, because only one of the two groups is entitled to settlement funds attributable to
   Company's retail locations. None of the class representatives were branded marketers, and
   branded marketer interests were not represented when the settlement was negotiated. Nor are they
   adequately represented now by a conflicted class counsel who are incapable of asserting branded
   marketer interests when they conflict with the interests of major oil companies.

           As of now. Company is totally in.the dark as to whether, having accepted the cards and
   paid the interchange fees, it is part of the settlement class, whether it is entitled to a full or peirtial
   recovery, or whether any mechanism is in place to sort all of this out. Nothing in the Class Notice
   states whether Company or its branded supplier(whose fuel Company sells) have a right to recover
   for transactions at these locations. In short. Company is concerned that it is being deprived of its
   legal right to fully participate in the settlement.

          In addition to not knowing what recovery Company may be entitled to as part of the class
   settlement, we do not believe that proper efforts are being made to notify branded marketers, like
   Company, so that they can object to the settlement. Although Company was sent a Class Notice
   from the Claims Administrator, other branded petroleum marketers have received no notice even
Case 1:05-md-01720-MKB-JO Document 7485 Filed 06/11/19 Page 2 of 2 PageID #: 111117



   though they accepted the cards, and paid the fees, during the relevant period. The names and
   addresses of branded petroleum marketers, like Company, can be obtained by the Claims
   Administrator from the branded suppliers.

          Branded marketers should be informed now whether a procedural mechanism will be put
   in place to determine whether, and to what extent, branded marketers will participate in the
   settlement, what evidence they need to present, and whether there will be procedural hurdles they
   need to overcome to claim their rights as class members. Unless and until these issues are
   addressed and properly resolved by the Court, Company respectfully objects to the class
   settlement.


                                               Respectfully submitted,

                                               Lott Oil Co., Inc.

                                                           Id.
                                               By: Luther W.Lott,Jr!

                                                     President
